PER CURIAM. On April 25, 2000, petitioner Bobby Roberts, individually, and on behalf of Arkansans to Protect Police, Libraries, Education and Services, filed a complaint and petition for review pursuant to Act 877 of 1999, now codified at Ark. Code Ann. § 7-9-501 through 506 (Repl. 2000). In his complaint and petition, Roberts challenges the Declaration by respondent Sharon Priest, as Secretary of State, that the initiative petition proposing to abolish ad valorem property taxes is fair, accurate, and valid. He alleges in his complaint and petition certain defects in the popular name and ballot title for the proposed amendment and further contends that the proposed amendment is unconstitutional because it would impair the obligation of contracts. He prays that we declare the initiative petition to be legally insufficient and enjoin its placement on the November 7, 2000 general election ballot. Roberts has also moved this court for an expedited scheduling order pursuant to Act 877 and Amendment 7 to the Arkansas Constitution. We note initially that at this writing the sponsor of the proposed amendment has not intervened in this original action. It is the sponsor, of course, who has the real interest in opposing a challenge to the proposed initiative.  We grant the motion for an expedited scheduling order. The complainant’s abstract and brief will be due on June 1, 2000. All response briefs will be due on June 15, 2000. Oral argument is set for June 22, 2000. We direct Roberts to personally serve the sponsor of the proposed amendment with a copy of this per curiam.